Per Curiam.
In this case, the errors assigned are based upon the ruling of the Court upon instructions given and refused, and upon the question of the sufficiency of the evidence to sustain the verdict.
' The record shows that, as to these points, the Court granted thirty days to prepare bills of exceptions, &c., and those contained in the record were not filed until long after that time.
There is, among the papers on file in the case in this Court, a statement or certificate, purporting to have been *540made about a year after the trial, of the gentleman who presided as judge at the trial, in substance, that by verbal agreement of the attorneys in the case, the time was extended indefinitely in which such bill's might be prepared, signed, and filed; and it shows impliedly that this agreement was with his approbation.
C. E, Walker, S. G. Stevens, J. W. Chapman, and J. Sullivan, for the appellants.
T. T. Crittenden, W. M. Dunn, and J. W. Hendricks, for the appellee.
There is a motion here to strike out the bill of exceptions. There was no subsequent order of Court, of record, granting leave to file it.
Whether, under the circumstances, an order of Court permitting the party to file such bills after the time limited by the record, would have rendered valid such act, is a question not, therefore, before us. As the record stands, the bill of exceptions is not properly a part thereof. The certificate of the person acting as judge, made out of Court, and not in any form made a part of the record, cannot be considered.
The record presents no question for our determination. Simonton v. The Huntington, &c., 12 Ind. R. 380.
The judgment is affirmed with costs.